IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                  FILED
                             AT KNOXVILLE
                                                                 October 5, 1999

                           AUGUST 1999 SESSION                  Cecil Crowson, Jr.
                                                               Appellate Court Clerk




JAMES K. ROBBINS,             )
                              )
             Appellant,       )    No. 03C01-9903-CR-00095
                              )
                              )    Morgan County
v.                            )
                              )    Honorable E. Eugene Eblen, Judge
                              )
STATE OF TENNESSEE,           )    (Habeas corpus, aggravated rape
                                    and aggravated assault)
                              )
             Appellee.        )


For the Appellant:                 For the Appellee:

James K. Robbins, Pro Se           Paul G. Summers
TDOC# 114297                       Attorney General of Tennessee
B.M.C.C.                                  and
Post Office Box 2000               Elizabeth B. Marney
Wartburg, TN 37887-2000            Assistant Attorney General of Tennessee
                                   425 Fifth Avenue North
                                   Nashville, TN 37243

                                   J. Scott McCluen
                                   District Attorney General
                                   Post Office Box 703
                                   Kingston, TN 37763-0703




OPINION FILED:____________________

AFFIRMED

Joseph M. Tipton
Judge
                                              OPINION



                 The petitioner, James K. Robbins, appeals as of right from the judgment

of the Morgan County Criminal Court denying him habeas corpus relief from his 1988

convictions for four counts of aggravated rape and one count of aggravated assault

relative to his stepdaughter and from his resulting effective sentence of forty years as a

Range II offender in the custody of the Department of Correction. The trial court

dismissed his petition for a writ of habeas corpus1 without appointing him counsel or

conducting a hearing because it concluded that the petition failed to state grounds for

relief. In this appeal, the petitioner contends that the trial court erred (1) by holding that

no claim for relief was alleged and (2) by refusing to appoint counsel and to provide a

hearing. We affirm the trial court.



                 The petitioner asserts six claims for relief: (1) that the indictment was

invalid for multiplicity and violated his right against double jeopardy, (2) that the

evidence was insufficient to convict him, (3) that his convictions resulted from

prosecutorial misconduct, (4) that the trial court improperly instructed the jury on

reasonable doubt and gave no instructions on lesser included offenses, (5) that the

Range II sentences are illegal because the petitioner had no prior criminal history and

the offenses included the factors necessary for enhancement, and (6) that he received

the ineffective assistance of counsel. The state responds that even if the petitioner’s

challenges to his convictions had merit, this would lead to voidable, not void,

judgments, which are not justiciable in a habeas corpus action. See Dykes v. Compton,

978 S.W.2d 528, 529 (Tenn. 1998); Passarella v. State, 891 S.W.2d 619, 627 (Tenn.

Crim. App. 1994).




                 1
                  We note that the petitioner has previously filed for both post-conviction relief and habeas
corpus relief. See Jam es K. R obbins v . State, No. 0 3A0 1-90 12-C R-0 006 4, Sc ott Co unty (T enn . Crim .
App. Ju ne 19, 19 91), app. denied (Tenn . Nov. 12 , 1991); Jam es K. R obbins v . State, No. 03C01-9703-
CC-00108, Bleds oe County (Tenn. Crim . App. May 20, 1998).

                                                      2
               We essentially agree with the state. Moreover, we note that in the direct

appeal, this court concluded that the evidence was sufficient, delineating the four

separate acts of aggravated rape and one act of aggravated assault. State v. James K.

Robbins and Dolly Robbins, No. 57, Scott County (Tenn. Crim. App. Dec. 13, 1988),

app. denied (Tenn. Apr. 3, 1989). These findings necessarily foreclose any concern

about the sufficiency of the evidence, the sufficiency of the indictment, and the

petitioner being convicted twice for the same crime. Also, the petitioner’s Range II

sentences for the aggravated rapes stem from the fact that his victim was less than

thirteen years old. See Tenn. Code Ann. § 40-35-107(5) (1988 Supp.) (repealed 1989).

In any event, the petitioner has failed to assert any claim that would show that his

convictions are void or that his sentences have expired, either being a necessary

prerequisite to a grant of relief. See Passarella, 891 S.W.2d at 627.



               As for the petitioner’s complaint that the trial court did not appoint him

counsel and conduct a hearing, the petitioner’s failure to state a claim for relief justifies

the trial court’s actions. Absent an allegation showing a fatal jurisdictional fault, a trial

court need not appoint an attorney, and a petition for a writ of habeas corpus may be

dismissed without a hearing. See State ex rel. Edmondson v. Henderson, 220 Tenn.

605, 609, 421 S.W.2d 635, 636-37 (1967).



               In consideration of the foregoing and the record as a whole, the judgment

of the trial court is affirmed.




                                                   ______________________________
                                                   Joseph M. Tipton, Judge




                                               3
CONCUR:


_____________________________
John Everett W illiams, Judge


_____________________________
Alan E. Glenn, Judge




                                4